Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 04/24/2020 is entered.  Claims 1-13 and 15-20 are currently pending.
The Drawings filed 04/24/2020 are approved by the examiner.
The IDS statement filed 07/09/2020 has been considered. An initialed copy accompanies this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 1, 7, 15, 17, and 18 are objected to because of the following informalities:  
In claim 1, several of the terms do not match the same antecedent basis for prior terms, but is clear and definite the terms refer to specific prior terms.  
Applicant is suggested to amend the term “the monovalent organic cation mixture” in the limitation “the monovalent organic cation mixture is a mixture of any of the organic cations mentioned,” to read as “the mixture of monovalent organic cations” in order to match the prior term and improve clarity in the claim.
Applicant is suggested to amend the term “the mixture of organic cations and monovalent inorganic cations” in the limitation “the mixture of organic cations and monovalent inorganic cations is a mixture of any of the aforementioned organic cations with one or more inorganic cations selected from the group consisting of Cs+, Rb+, and NH4+;” to read as “the mixture of monovalent organic cations and monovalent inorganic cations” in order to match the prior term and improve clarity in the claim.  
Also in claim 1, Applicant is suggested to replace the semicolon between In3+ and Y3+ with a comma in order to clarify all the recited trivalent metal species are part of the selection of the trivalent cation and improve clarity in the claim.  
In claim 15, several of the terms do not match the same antecedent basis for prior terms, but is clear and definite the terms refer to specific prior terms.  Applicant is suggested to amend the term “the monovalent organic cation mixture” in the limitation “the monovalent organic cation mixture is a mixture of any of the organic cations mentioned,” to read as “the mixture of monovalent organic cations” in order to match the prior term and improve clarity in the claim.  Applicant is suggested to amend the term “the mixture of organic cations and monovalent inorganic cations” in the limitation “the mixture of organic cations and monovalent inorganic cations is a mixture of any of the aforementioned organic cations with one or more inorganic cations selected from the group consisting of Cs+, Rb+, and NH4+;” to read as “the mixture of monovalent organic cations and monovalent inorganic cations” in order to match the prior term and improve clarity in the claim.  
Also in claim 15, Applicant is suggested to replace the semicolon between In3+ and Y3+ with a comma in order to clarify all the recited trivalent metal species are part of the selection of the trivalent cation and improve clarity in the claim.  
In claims 7, 17, and 18, Applicant is suggested to amend the limitation “B is selected from the group consisting of a divalent metal cation” to read as “B is a divalent metal cation” in order to improve clarity.  It would be clear to a person of ordinary skill in the art such a limitation clearly means B is one of the divalent metal cation species recited in the parent claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, the monovalent organic cations [(CH3)2CNH3]+ and [(CH3)2CH3)2N]+ are each unclear and renders the claim indefinite.  Although the original specification on page 6 indicates the structure [(CH3)2CNH3]+ corresponds to an isopropylammonium group, the recited structure appears to actually comprise a central cationic carbon atom [(CH3)2CNH3]+ substituted with two methyl groups [(CH3)2CNH3]+ and an ammonium group [(CH3)2CNH3]+.  Thus, the structure [(CH3)2CNH3]+ comprises two cationic moieties and the overall valance does not match the recited +1 charge, rendering the structure/identity of the monovalent organic cation unclear and the claim indefinite.  
Although the original specification on page 6 indicates the structure [(CH3)2CH3)2N]+ corresponds to an isobutylammonium group, the recited structure is erroneous and unclear in its format due to the structure lacking at least one parentheses (there are only three parentheses, i.e., one and a half pairs of parentheses, in the structure, [(CH3)2CH3)2N]+), and at best appears to actually comprise four methyl groups (two as underlined, here, [(CH3)2CH3)2N]+, and potentially two more as underlined, here, [(CH3)2CH3)2N]+).  Thus, the structure [(CH3)2CH3)2N]+ renders the structure/identity of the monovalent organic cation unclear and the claim indefinite.  Independent claim 15 is also indefinite for the same reason.  Claims 2, 4, and 17-20 are also indefinite for reciting these structure(s), and claims 2-13 and 16-20 are also indefinite in general for their dependency on one of claims 1 or 15.  
	Also in claim 1, the limitation “the monovalent organic cation mixture is a mixture of any of the organic cations mentioned, including [CH3NH3]+” renders the claim indefinite because the recitation of “including [CH3NH3]+” appears to extend the scope of the prior recited closed-language Markush group of monovalent organic cations which does not recite [CH3NH3]+ as a species therein.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members.  It is unclear how the monovalent organic cation mixture of the prior organic cations mentioned further includes this additional species.  Note the following limitation also recites “the mixture of organic cations and monovalent inorganic cations is a mixture of any of the aforementioned organic cations” which certainly extends the scope of the prior recited closed-language Markush group to improperly include [CH3NH3]+.  See MPEP 2173.05(h).  Independent claim 15 is also indefinite for the same reason.  Claims 2-13 and 16-20 are also indefinite in general for their dependency on one of claims 1 or 15.  There is ambiguity as to the proper interpretation of the independent claims as the claim extends the scope of the “A” cation of the formula ABX3 outside the first-recited meaning thereof as the claim progresses.  
	Also in claim 1, the term “the monovalent metal cation” lacks antecedent basis.  Applicant is suggested to amend the term “a monovalent cation” in the limitation “ a 50/50% atomic mixture of a monovalent cation and trivalent cation” to read as “a monovalent metal cation” in order to overcome this rejection.  Claim 15 is also indefinite for the same reason. 
In claim 11, the term “the organic-organic hybrid material” lacks sufficient antecedent basis and renders the claim indefinite.  Applicant is suggested to amend the term as “the organic-inorganic hybrid material” to match the term recited in the parent claim and overcome this rejection.  
In claim 13, the term “the device” lack sufficient antecedent basis and renders the claim indefinite.  No device is previously recited in the refrigeration process prior to the recitation of “the device” in the limitation “a) applying and maintaining the stimulus for a certain period of time, with which the material gives of heat that is conducted outside the device;”.  For purposes of claim interpretation, it is noted that the term “a certain period of time” in instant claim 13 is broad, but is otherwise clear and definite.  The limitation further recites the applying and maintaining stimulus occurs for “with which the material gives off heat”, which gives a person of ordinary skill in the art a reasonable interpretation the applying and maintaining occurs for at least enough time for the material to give off heat.  
In claim 15, the term “the organic-inorganic hybrid material” in the limitation “(2) means to cyclically exercise the stimulus during a certain period of time on the organic-inorganic hybrid material and then remove it,” lacks sufficient antecedent basis and renders the claim indefinite.  Claim 16 also recites the term “the organic-inorganic hybrid material” without sufficient antecedent basis, too.  Note claim 15 previously recites “(1) an organic-organic hybrid material of general formula ABX3 …” which is also unclear since the material must comprise both organic and inorganic components rather than only organic components.  Applicant is suggested to amend the term “an organic-organic hybrid material” in claim 15 to read as “an organic-inorganic hybrid material” in order to overcome this rejection.  
	Also in claim 15, the term “a certain period of time” is a relative term that is vague and renders the claim indefinite.  The term in regards to the recited device is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much time would suffice the recited “certain period of time” with regard to the claimed device.  Unlike the recited process, there is no additional limitation that gives a person of ordinary skill in the art a reasonable interpretation as to the metes and bounds of the recited certain period of time.  Claim 16 is also indefinite for its dependency on claim 15. 
	Appropriate correction/clarification is required.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
April 13, 2021